El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandante apela de una sentencia adversa en acción de daños y perjuicios causádosle por su evicción como de-mandada en un procedimiento de desahucio despnés de dic-tada sentencia, que ahora se alega fné obtenida mediante frande y falsas simulaciones. El único señalamiento de error es que la sentencia es contraria a la ley y a las prnebas. *486Tal señalamiento no es un incentivo para la investigación y disensión independientes de tópicos mencionados, pero que no se desarrollan adecuadamente en el alegato de la apelante.
En 1929 Magdaleno Conde vivía en sn propia casa, cons-truida en terrenos pertenecientes a Domingo del Carmen, a quien pagaba por el arrendamiento del solar. En agosto 13, 1929, del Carmen le notificó que debía abandonar el solar en agosto 31. Conde murió en septiembre. En diciembre, del Carmen instituyó un procedimiento de desahucio contra Francisca Mundo, viuda de Conde y sus dos hijos, que com-ponían sn sucesión. El procedimiento se basaba en falta de pago del canon adeudado durante los meses de julio, agosto, septiembre, octubre y noviembre. El nervio del argumento de la apelante es que después del 31 de agosto de 1929, luego de recibir la notificación de abandonar el solar, fechada agosto 13, la aquí demandante (demandada en el procedi-miento de desahucio) poseía en precario, y que el presente caso debe regirse por la doctrina sentada en el de la Ermita de Nuestra Señora del Rosario v. Margarita Collazo, 41 D.P.R. 596. En el procedimiento de desahucio no parece ha-berse suscitado cuestión alguna sobre conflicto de títulos. De haberse planteado tal cuestión hubiese sido difícil dis-tinguir el caso del de Peña y Balbás v. Toro, 34 D.P.R. 137. De todos modos, la apelante no trata de explicar cómo puede hacerse al aquí demandado responsable de daños y perjuicios por haber dejado el juez de distrito en el procedimiento de desahucio, a iniciativa propia, de aplicar la doctrina del caso de Collazo, unos doce meses antes de haberse resuelto ese caso por esta corte.
La cuestión relativa al supuesto fraude o falsas simula-ciones al obtener la sentencia en el procedimiento de desahu-cio, no requiere seria consideración.

Debe confirmarse la sentencia apelada.